 

Confidential Materials omitted and provided separately with the

 

Exhibit 10.30

 

 

Securities and Exchange Commission. Asterisks denote omissions.

 

 

EXECUTION COPY

ELAN PHARMA INTERNATIONAL

LIMITED

AND

NITROMED, INC.

--------------------------------------------------------------------------------

LICENSE AGREEMENT

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


INDEX

1.

 

Definitions and Interpretation

 

2.

 

The License

 

3.

 

Intellectual Property

 

4.

 

Non-Competition

 

5.

 

Registration, Marketing and the Promotion of the Product

 

6.

 

Production License

 

7.

 

Financial Provisions

 

8.

 

Payments, Reports and Audits

 

9.

 

Duration and Termination

 

10.

 

Consequences of Termination

 

11.

 

Warranties, Indemnification and Liability

 

12.

 

Confidentiality

 

13.

 

Miscellaneous Provisions

 

Schedule 1

 

Technological Competitors of Elan

 

Schedule 2

 

Key Terms for Supply Agreement

 

Schedule 3

 

Product Manufacturing Costs

 

 


--------------------------------------------------------------------------------


THIS AGREEMENT is dated 9 February, 2007.

PARTIES:

(1)                                 ELAN PHARMA INTERNATIONAL LIMITED, a public
limited company incorporated under the laws of Ireland, having its registered
office at Monksland Industrial Estate, Athlone, County Westmeath Ireland
(“Elan”); and

(2)                                 NITROMED, INC., a Delaware corporation,
having its principal place of business at 125 Spring Street, Lexington MA
02421-7801 (“NitroMed”).

BACKGROUND:

(A)                              Elan possesses certain proprietary technology
and confidential information used or useful in the manufacture and use of
pharmaceutical products displaying a sustained or modified release profile, as
described more fully below.

(B)                                NitroMed is developing pharmaceutical
formulations containing the Compound, as defined below.

(C)                                NitroMed wishes to enter into this Agreement
to obtain the right to utilize the Elan Intellectual Property (as defined below)
to import, use, offer for sale and sell the Product in the Field in the
Territory, on the terms and conditions set out below.

(D)                               Simultaneously with this Agreement, Elan’s
Affiliate EDDI (as defined below) and NitroMed have entered into a Development
Agreement whereby EDDI is to develop the Product (the “Development Agreement”).

TERMS:

The parties agree as follows:

1.                                      DEFINITIONS AND INTERPRETATION

1.1.                              Definitions.  In this Agreement:

“Affiliate” means any corporation or entity controlling, controlled or under
common control with Elan or NitroMed, as the case may be.  For the purposes of
this Agreement, “control” means the direct or indirect ownership of more than
50% of the issued voting shares or other voting rights of the subject entity to
elect directors, or if not meeting the preceding criteria, any entity owned or
controlled by or owning or controlling at the maximum control or ownership right
permitted in the country where such entity exists.

“Agreement” means this license agreement (which expression shall be deemed to
include its Recitals and Schedules).

“BiDil” means the existing immediate release product containing the Compound
that is currently marketed in the United States by NitroMed.

2


--------------------------------------------------------------------------------


“Business Days” means Monday to Friday inclusive, excluding any days on which
the clearing banks are generally closed in Dublin and/or New York.

“Claims” means all and any claims (whether successful or otherwise), loss,
liability, damages and expenses, including reasonable attorneys’ fees and
expenses and legal costs.

“CMC Section” means the chemistry, manufacturing, and controls section of the
Regulatory Application in the USA as defined in 21 C.F.R. Section 314.50 (1)
relating to the Product, as may be amended from time to time, and/or its
equivalent in other Regulatory Applications.

“Competitive Product” means any pharmaceutical product (other than the Product
itself) that has received final regulatory approval (including marketing,
pricing, reimbursement and any other applicable approval) from the applicable
Governmental Authority in a country in the Territory for use solely for the
treatment of heart failure as an adjunct to current standard therapy in
self-identified black patients to improve survival.

“Compound” means the combination of the active drug substances isosorbide
dinitrate and hydralazine HCl and/or other salts, bases and isomeric forms of
each.

“Compound Data” means data relating to the Compound generated by NitroMed or
EDDI pursuant to the R&D Program.

“DMF” means the Drug Master File, as defined in the 21 C.F.R., Section 314.420
and/or its equivalent in the other countries of the Territory, which Elan (or an
Affiliate) may file in respect of the Elan Technology and the application of the
Elan Technology as regards the Product.

“EDDI” means Elan Drug Delivery  Inc., a Delaware corporation, having its
principal place of business at 3000 Horizon Drive, King of Prussia, PA 19406

“EEA” means the Member States of the European Economic Area, as same may change
from time to time in terms of Member States.

“EHI” means Elan Holdings, Inc a Delaware corporation having its principal place
of business at 1300 Gould Drive, Gainesville, GA 30504, USA.

“Effective Date” means the date of this Agreement as first set forth above.

“Elan Improvements” means any and all improvements to the Elan Patents, the Elan
Know-How, the Elan Technology and/or the Product Patents that have been
conceived, created, developed and/or otherwise invented by Elan and/or NitroMed
under the R&D Program, or otherwise pursuant to this Agreement.

“Elan Intellectual Property” means the Elan Know-How, the Elan Patents, the Elan
Improvements and the Product Patents.

“Elan Know-How” means any and all rights owned, licensed or controlled by Elan
as of the Effective Date to any scientific, pharmaceutical or technical
information, data, discovery, invention (whether patentable or not), know-how,
substances, techniques, processes, systems, formulations, designs and expertise
relating to the Elan Technology which is not generally known to the public.

3


--------------------------------------------------------------------------------


“Elan Patents” means any and all Patent Rights now existing, currently pending
or hereafter filed by Elan relating to the Elan Technology.

“Elan Technology” means the SODASâ oral controlled release formulation
technology that comprises the formation of 0.5-5mm beads containing an active
agent and excipients which can be coated with a product-specific modified
release polymer and then formulated into a final formulation such as a sprinkle,
a tablet or a capsule, as applied in the Elan Know-How.

“Elan Trademark” means SODAS® or such other trade marks as Elan may from time to
time reasonably specify.

“EXW” (ex works) has the same meaning as in the ICC Incoterms 2000,
International Rules for the Interpretation of Trade Terms, ICC Publication No.
560.

“FDA” means the United States Food and Drug Administration or any other
successor agency whose approval is necessary to market the Product in the United
States of America.

“Field” means the use as a prescription or over-the-counter pharmaceutical
product in humans.

“Force Majeure” means any cause or condition beyond the reasonable control of
the party obliged to perform, including acts of God, acts of government (in
particular with respect to the refusal to issue necessary import or export
licenses), fire, flood, earthquake, war, acts of terrorism, riots or embargoes,
strikes or other labour difficulties affecting a party.

“Governmental Authority” means all governmental and regulatory bodies, agencies,
departments or entities, whether or not located in the Territory, which
regulate, direct or control commercial and other related activities in or with
the Territory.

“In Market” means the sale of the Product in the Territory by NitroMed, or where
applicable, by a permitted sub-licensee, to an unaffiliated third party, such as
a wholesaler, distributor, managed care organisation, hospital or pharmacy, and
shall exclude the transfer pricing of the Product by one NitroMed Affiliate to
another NitroMed Affiliate or a permitted sub-licensee.

“Major Market(s)” means the United States, the United Kingdom, France, Germany,
Spain and Italy and such additional countries as may be agreed by the parties
from time to time.

“Major Territories” means the United States, the United Kingdom, France,
Germany, Spain, Italy, Canada, Australia, New Zealand, Japan, South Korea and
Brazil.

“Net Sales” shall, subject to the provisions of Clause 7.4, mean in the case of
Product sold by NitroMed, or by a permitted sub-licensee, the aggregate gross In
Market sales proceeds billed for the Product by NitroMed, or by a permitted
sub-licensee, as the case may be, in accordance with generally accepted
accounting principles, less the following:

(i)                                     trade, cash or quantity discounts,
allowances, adjustments and rejections;

(ii)                                  rebates, recalls (other than where the
Product is replaced without charge) and returns;

(iii)                               price reductions or rebates imposed by
Governmental Authorities;

4


--------------------------------------------------------------------------------


(iv)                              debts arising from failure to collect on
customer accounts (such debts not to exceed 1% of gross In Market sales);

(v)                                 sales, excise, turnover, inventory,
value-added and similar taxes assessed on the royalty-bearing sale of such
Product, but not including any taxes on income paid by or assessed against
NitroMed or a permitted sub-licensee;

(vi)                              transportation, importation, shipping,
insurance and other handling expenses directly chargeable to the royalty-bearing
sale of the Product, but only to the extent that such expenses are separately
delineated in the applicable invoices; and

(vii)                           chargebacks granted to drug wholesalers or their
customers in cases where there are not direct shipments to such customers by
NitroMed or its permitted sublicense.

Any discretionary rebates, discounts or adjustments shall be commercially
reasonable and consistent with standard industry practices.

“NitroMed Improvements” means any and all improvements to the NitroMed Patents,
the NitroMed Know-How and/or the Compound that have been conceived, created,
developed and/or otherwise invented by NitroMed and/or Elan under the R&D
Program, or otherwise pursuant to this Agreement.

“NitroMed Intellectual Property” means the NitroMed Know-How, the NitroMed
Patents and the NitroMed Improvements.

“NitroMed Know-How” means any and all rights owned, licensed or controlled by
NitroMed (otherwise than pursuant to the Elan License) to any scientific,
pharmaceutical or technical information, data, discovery, invention (whether
patentable or not), know-how, substances, techniques, processes, systems,
formulations and designs and expertise relating to the Compound which is not
generally known to the public.

“NitroMed Patents” means any and all Patent Rights now existing, currently
pending or hereafter filed, or acquired or licensed by NitroMed relating to the
Compound.

“NitroMed Trademark” means NitroMed’s rights to use the trademark(s) NitroMed®,
BiDil®, NitRx®, the NitroMed “N” logo and such other trademarks as NitroMed may
from time to time reasonably specify.

“Patent Rights” means any and all rights under any and all patent applications
and/or issued or granted patents, now existing, currently pending or hereafter
filed, including, but not limited to, provisional applications, substitutions,
divisionals, continuations, continuations-in-part, renewals and any foreign
counterparts thereof or equivalents thereto, including the right to claim
priority from any of the foregoing under the Paris Convention, and all patents
issuing or granted on any of the foregoing, and any foreign counterparts
thereof, together with all registrations, reissues, re-examinations,
supplemental protection certificates, or extensions thereof, and any foreign
counterparts thereof, or any other government-issued rights substantially
equivalent to the foregoing.

“Product” means the once or twice-daily oral tablet or oral capsule
formulation(s) incorporating the Elan Technology and containing the Compound as
its sole active combination of ingredients, being developed pursuant to the R&D
Program.

5


--------------------------------------------------------------------------------


“Product Patents” means Patent Rights specifically exemplifying or claiming the
Product.  For the avoidance of doubt, Product Patents do not include the
NitroMed Patents or the Elan Patents.

“Prosecute” means in relation to a class of intellectual property:

(a)                                  to secure the grant of any patent
application within such class;

(b)                                 to file and prosecute patent applications on
patentable inventions and discoveries relating to that class;

(c)                                  to defend all such applications against
third party oppositions; and

(d)                                 to maintain in force any issued letters
patent relating to the same

and “Prosecution” has a corresponding meaning.

“R&D Program” means the research and development program set forth in the
Development Agreement.

“Regulatory Application” means any regulatory application or any other
application for marketing approval for the Product, which NitroMed may file in
the Territory, including any supplements or amendments thereto which NitroMed
may file.

“Regulatory Approval” means the final approval to market the Product in any
country of the Territory, including all approvals which are required to launch
the Product in the normal course of business.

“Supply Agreement” means the manufacturing and supply agreement to be negotiated
in good faith between Elan and NitroMed whereby Elan will supply substantially
all of NitroMed’s commercial requirements of the Product, subject to the terms
herein and therein, and which shall incorporate the key terms set out in
Schedule 2.

“Technical Failure” means the inability to achieve a pharmacokinetic profile for
Product (assessing Cmax (maximum concentration) and AUC (area under the curve)
criteria within 80-125% of mean data) consistent with that of BiDil administered
three times daily (at 6 hour intervals).

“Technological Competitor” means a person or entity listed in Schedule 1, and
divisions, subsidiaries and successors thereof, and such other corporate
entities that, other than as a de minimis activity, develop oral drug delivery
technology displaying a sustained release or modified release profile and/or
manufacture products displaying a sustained or modified release profile that
Elan may request to add to Schedule 1 from time to time, subject to the consent
of NitroMed, which consent may not be unreasonably withheld or delayed.

“Term” means the term of this Agreement, as set out in Clause 9.

“Territory” means all of the countries of the world.

“$” and “US$” mean United States Dollars.

1.2.                              Further Definitions.  In addition, the
following definitions have the meanings in the Clauses corresponding thereto, as
set forth below:

6


--------------------------------------------------------------------------------


 

 

Definition

 

Clause

 

“Alternate Source”

 

6.1

 

“Bankruptcy Code”

 

2.3

 

“Confidential Information”

 

12.1

 

“Development Agreement”

 

Recital (D)

 

“Disclosing Party”

 

12.12

 

“Due Date”

 

8.8

 

“Elan License”

 

2.1

 

“Estimated Statement”

 

8.1

 

“Final Statement”

 

8.1

 

“Firm”

 

3.5.5

 

“Infringement Claim”

 

3.4.1

 

“Initial Term”

 

9.1

 

“License Milestone Payments”

 

7.1

 

“Manufacturer”

 

6.1.2

 

“Second Source”

 

6.1

 

“Tech Transfer Program”

 

6.2

 

“Notice”

 

13.11.1

 

“Notified Party”

 

3.5.1

 

“Notifying Party”

 

3.5.1

 

1.3.                              Interpretation.  In this Agreement:

1.3.1                        the singular includes the plural and vice versa,
and unless the context or subject otherwise requires, references to words in one
gender include references to the other genders;

1.3.2                        references to persons include all natural or legal
persons including unincorporated associations;

1.3.3                        unless the context otherwise requires, reference to
a recital, article, paragraph, provision, clause or schedule is to a recital,
article, paragraph, provision, clause or schedule of or to this Agreement;

1.3.4                        the headings in this Agreement are inserted for
convenience only and do not affect its construction; and

1.3.5                        the expressions “include”, “includes”, “including”,
“in particular” and similar expressions shall be construed without limitation.

2.                                      THE LICENSE

2.1.                              Elan License to NitroMed.  Subject to the
terms of this Agreement, Elan hereby grants to NitroMed for the Term an
exclusive license (the “Elan License”) to the Elan Intellectual Property to
import, use, offer for sale and sell the Product in the Field in the Territory.
For the avoidance of doubt, the Elan License does not include the right to
perform any formulation and/or process development activities for the Product.

7


--------------------------------------------------------------------------------


2.2.                              Sub-licensing.  NitroMed shall be entitled to
grant sub-licenses in respect of the Elan Intellectual Property in one or more
countries of the Territory, subject to the following conditions:

2.2.1                        NitroMed shall have the right to grant a
sub-license to a Technological Competitor solely for the purposes of
co-promotion, distribution and/or marketing in countries where a DMF or
equivalent procedure exists such that Elan will not be required to disclose to
the sub-licensee or publicly Elan’s Confidential Information; outside of these
countries NitroMed shall have the right to grant a sub-license to a
Technological Competitor for the purposes aforementioned provided all of the
following conditions are met (and in the case of a Technological Competitor
acquiring control of NitroMed pursuant to Clause 13.2.4, or the assignment of
this Agreement to a Technological Competitor pursuant to Clause 13.2.2, the
requirements of this Clause 2.2.1 shall apply):

(a) the potential sub-licensee does not generate a majority of its revenues in
connection with activities in relation to oral controlled release technologies;

(b) the commercialisation activities in relation to the Product will be carried
out by a separate division that is  not  involved in any activities related to
sub-licensee’s oral controlled release technology;

(c) NitroMed has used its reasonable best efforts to ensure that the potential
sub-licensee does not gain access to Elan’s confidential information in relation
to the chemistry, manufacturing and control processes for the Product and to
this end the parties agree to negotiate in good faith an appropriate three-way
confidentiality agreement between NitroMed, Elan and the potential sub-licensee;
and

(d) if such access to information cannot be avoided then Elan and NitroMed shall
discuss in good faith the establishment of mechanisms to allow for the maximum
reasonable protection of Elan’s confidential information whilst permitting the
commercialisation of the Product in such countries, which will ensure that the
potential sub-licensee provides, directly to Elan, appropriate undertakings,
with appropriate rights of enforcement of those undertakings.

2.2.2                        NitroMed shall not grant a sub-license to a person
selling Competitive Products, and any sub-license shall automatically terminate
upon the sub-licensee selling Competitive Products;

2.2.3                        Any sub-license granted shall be in the same terms
as the terms of this Agreement insofar as they are applicable, mutatis mutandis,
but excluding the right to grant a sub-license or a production license;

2.2.4                        For the avoidance of doubt, NitroMed shall ensure
that Elan shall have the same rights of audit and inspection vis-à-vis a
sub-licensee as Elan has vis-à-vis NitroMed pursuant to this Agreement;

2.2.5                        NitroMed shall be liable to Elan for all acts and
omissions of any sub-licensee as though such acts and omissions were by
NitroMed; and

2.2.6                        NitroMed shall undertake to protect the
confidentiality of Elan’s chemistry, manufacturing and control processes for the
Product in its dealings with permitted sub-

8


--------------------------------------------------------------------------------


licensees and shall not disclose any information from the CMC Section to a any
third party, including a permitted sub-licensee, without the prior written
consent of Elan, which consent shall not be unreasonably withheld or delayed,
other than as contemplated pursuant to the terms of Clause 2.2.1.

2.3.                              Section 365(n) of the Bankruptcy Code.  The
licenses granted under this Agreement shall be treated as licenses of rights to
“intellectual property” (as defined in Section 101(56) of Title 11 of the United
States Code, as amended (the “Bankruptcy Code”)) for purposes of Section 365(n)
of the Bankruptcy Code.  The parties agree that each party may elect to retain
and may fully exercise all of its rights and elections under the Bankruptcy
Code; provided that the electing party complies with the terms of this
Agreement.

3.                                      INTELLECTUAL PROPERTY

3.1.                              Ownership of Intellectual Property.

3.1.1                        Elan shall be and remain the owner of the Elan
Intellectual Property.

3.1.2                        NitroMed shall be and remain the owner of the
NitroMed Intellectual Property.

3.2.                              Patent Prosecution and Maintenance.

3.2.1                        Elan, at its sole discretion and expense, may
Prosecute the Elan Intellectual Property in the Territory.

3.2.2                        NitroMed, at its sole discretion and expense, may
Prosecute the NitroMed Intellectual Property in the Territory.

3.2.3                        Elan shall promptly notify NitroMed of any
developments that fall within the NitroMed Intellectual Property.  NitroMed
shall promptly notify Elan of any developments that fall within the Elan
Intellectual Property.

3.2.4                        Each party shall provide the other with reasonable
support in the Prosecution of the Elan Intellectual Property and the NitroMed
Intellectual Property in respect of any inventions that were developed under
this Agreement and shall provide all information and/or data in its possession
that is necessary to support any relevant patent application in the Territory.

3.2.5                        NitroMed and Elan shall discuss the filing strategy
for any proposed patent application(s) in the Territory and shall co-ordinate
the filing of such patent application(s) between the two parties in order to
protect the intellectual property rights of both parties in the Territory.

3.2.6                        In the event that Elan does not wish to Prosecute
the Elan Intellectual Property, or some part thereof, in a particular country,
Elan shall notify NitroMed prior to ceasing Prosecution, and NitroMed shall then
have the right to assume such further action at its own expense.

3.3.                              Enforcement.

9


--------------------------------------------------------------------------------


With respect to infringement of the Elan Intellectual Property or the NitroMed
Intellectual Property as it relates to the Product or a Competitive Product the
parties agree as follows:

3.3.1                        Elan and NitroMed shall promptly inform each other
in writing of any actual or alleged unauthorized use of the Elan Intellectual
Property or the NitroMed Intellectual Property by a third party of which it
becomes aware and provide the other party with any available evidence of such
unauthorized use.

3.3.2                        Subject to Clause 3.3.5, Elan shall have the right
to enforce for Elan’s own benefit (including by agreement or by litigation)
Elan’s intellectual property rights at its own instigation.  To the extent such
rights relate to Elan Improvements and/or Product Patents, NitroMed shall
reasonably cooperate with Elan to enforce such rights, provided that NitroMed is
indemnified for any out-of-pocket expenses incurred in providing such
cooperation.  NitroMed shall be kept advised at all times of all such suits or
proceedings under this Clause 3.3.2 brought by Elan. Any recovery, lump-sum
settlement, royalty payment or other consideration received by Elan for past
infringement or misappropriation as a result of litigation related to the Elan
Improvements and/or Product Patents shall be disbursed as follows:

3.3.2.1               first, Elan and NitroMed shall be reimbursed pro rata for
the expenses of the suit actually incurred by them in connection with the
alleged infringement or misappropriation including, without limitation,
attorney’s fees and court costs;

3.3.2.2               second, any amount awarded in relation to actual damage
(calculated on the basis of lost sales, reasonable royalty, account of profits
or otherwise) shall be paid [**]% to Elan and [**]% to NitroMed; and

3.3.2.3               third, all other amounts shall be paid [**]% to Elan and
[**]% to NitroMed.

3.3.3                        In the event Elan elects not to enforce the Elan
Improvements and/or Product Patents pursuant to Clause 3.3.2 as a result of an
actual unauthorised use of such Elan intellectual property by a third party and
NitroMed has actual money damages from such unauthorised use, NitroMed may
institute such infringement suit at its own expense. Elan shall reasonably
cooperate with NitroMed to enforce such rights, provided that Elan is
indemnified for any out-of-pocket expenses incurred in providing such
cooperation. Elan shall be kept advised at all times of all such suits or
proceedings under this Clause 3.3.3 brought by NitroMed. NitroMed shall not
settle or compromise any such infringement suit without the prior written
consent of Elan which shall not be unreasonably withheld. Any recovery, lump sum
settlement, royalty payment or other consideration received by NitroMed for past
infringement or misappropriation as a result of litigation related to the Elan
Improvements and/or Product Patents shall be disbursed in the same manner as
laid down in Clause 3.3.2.

3.3.4                        Subject to Clause 3.3.5, NitroMed shall have the
right to enforce for NitroMed’s own benefit (including by agreement or through
litigation) NitroMed’s intellectual property rights at its own instigation.  To
the extent such rights relate to NitroMed Improvements, Elan shall fully
cooperate with NitroMed to enforce such rights, provided that Elan is
indemnified for out-of-pocket expenses incurred in providing such

10


--------------------------------------------------------------------------------


cooperation.  Elan shall be kept advised at all times of all such suits or
proceedings under this Clause 3.3.4 brought by NitroMed.

3.3.5                        In the event that Elan and NitroMed Orange Book
listed patents are collectively challenged, the Parties shall have joint
enforcement rights. In particular under the foregoing circumstances where a
“Paragraph IV Certification” (as defined in CFR Title 21) is filed by a third
party against Product in the United States, the parties shall consult as to the
commercial reasonableness of suing such third party for patent infringement
within 15 days of receipt of such notice.  Following such discussion, the
parties shall be entitled jointly to commence such action within 45 days of the
date of such notice, except that no action shall be taken in relation to a
party’s patent where that same party’s litigation counsel believes such claim to
be baseless (even considering the doctrine of equivalents).

3.4.                              Defense of and Liability for Infringement
Claims.

3.4.1                        Each of the parties shall promptly notify the other
party in writing of any Claim made or brought against either of them alleging
infringement or other unauthorised use of the proprietary rights of a third
party arising from the development, manufacture, importation, use, offer for
sale, sale or other commercialization of the Product in the Territory
(“Infringement Claim”).

3.4.2                        NitroMed shall indemnify and hold harmless Elan
against all Infringement Claims resulting from:

3.4.2.1               a breach by NitroMed of its representations and warranties
set forth in Clauses 11.2.3 or 11.2.4; or

3.4.2.2               intellectual property which is owned by, licensed to or
controlled by NitroMed, any Affiliate of NitroMed or a permitted sub-licensee in
the country in question, or which is/was generated pursuant to some agreement
between NitroMed (or an Affiliate or permitted sub-licensee) on the one hand and
a third party on the other.

3.4.3                        Subject to Clauses 3.4.4, 3.4.5 and 3.4.6 Elan
shall indemnify and hold harmless NitroMed against all Infringement Claims
resulting from a breach by Elan of its representations and warranties set forth
in Clauses 11.1.3 and 11.1.4. For the avoidance of doubt, the parties agree that
NitroMed shall indemnify and hold harmless Elan against all claims (whether
successful or otherwise), damages, losses, liabilities and expenses (including
reasonable attorney’s fees) which may arise in connection with any Infringement
Claim where such Infringement Claim does not result from a breach by Elan of any
of its representations or warranties set forth in Clauses 11.1.3 and 11.1.4 or
by NitroMed of its representations and warranties set forth in Clauses 11.2.3
and 11.2.4.

3.4.4                        Subject to Clauses 3.4.5 and 3.4.6, Elan’s
aggregate cumulative liability pursuant to Clause 3.4.3 (and/or under any other
provision of this Agreement) in respect of those Infringement Claims for which
Elan is liable under Clause 3.4.3 (“Infringement Claim Fees”) shall not exceed
certain limitations as follows:

 

11


--------------------------------------------------------------------------------


 

3.4.4.1                                           [**]% of any lump sum payment
due to a third party as a result of a court order or settlement in respect of
the Infringement Claim (including a claim for damages); and

3.4.4.2                                           [**]% of any license fees due
to a third party under any license entered into hereunder in order to develop,
manufacture, sell or otherwise commercialize the Product in the Territory under
this Agreement.

3.4.5                             NitroMed will be entitled to recover amounts
due by Elan to NitroMed under Clause 3.4.4 solely as a credit against the
royalties payable by NitroMed to Elan under the provisions of Clause 7.3,
provided, however, that the maximum credit which may be claimed by NitroMed in
any one such year will be [**]% of the royalty otherwise payable to Elan until
such time as the aggregate amount of the credit due by Elan to NitroMed pursuant
to this clause exceeds the amount that represents all royalties that have
previously been paid by NitroMed to Elan under the provisions of Clause 7.3,
after which such time the maximum credit shall be reduced to [**]% of the
royalty otherwise payable to Elan.

3.4.5.1                                           Any deficit remaining in
NitroMed’s recovery of amounts due by Elan to NitroMed under Clauses 3.4.3 and
3.4.4 following recovery by NitroMed within the limitations set forth in this
Clause 3.4.5 shall be borne by NitroMed and Elan shall have no liability to
NitroMed in relation thereto.

3.4.5.2                                           For the avoidance of doubt,
NitroMed shall indemnify and hold harmless Elan against all Infringement Claims
to the extent they are in excess of the limits set forth in Clause 3.4.4 and
this Clause 3.4.5.

3.4.6                                                                               
Save as specifically provided otherwise in this Clause 3.4, the provisions of
Clause 11.7 shall apply as regards the conduct of any Infringement Claim.

3.4.6.1                   With reference to the provisions of Clause 11.7.4,
Elan and NitroMed shall consult as regards any actions Elan or NitroMed proposes
to take in order to mitigate any loss or liability in respect of any
Infringement Claim, such as NitroMed ceasing to sell the Product, the parties
agreeing to modify the Product, or either or both of the parties entering into a
licensing or settlement negotiation with the third party.

3.4.6.2                   In the event that NitroMed and Elan fail to reach
agreement on the course of such actions, the party directing such actions shall
indemnify and hold the other party harmless against all Infringement Claims to
the extent that such Infringement Claims (i) relate to the period after the date
that  the parties were unable to reach final agreement on such action and (ii)
arose as a direct result of the failure of NitroMed and Elan to reach final
agreement on such action.  For the avoidance of doubt, the Elan’s aggregate
cumulative liability pursuant to Clause 3.4.4 and the NitroMed recovery
mechanism pursuant to Clause 3.4.5 shall apply to this Clause 3.4.6.

3.5.                                   Third Party Licenses

3.5.1                             Notice.  If during the Term either party
reasonably believes that the importation, use, offer for sale or sale of the
Product in the Field in the Territory would infringe the

12


--------------------------------------------------------------------------------


intellectual property rights of a third party and that such infringement arises
from or relates to use of the Elan Technology in the Product, that party (the
“Notifying Party”) shall so inform the other party (the “Notified Party”) by
written notice, which shall include documents supporting the Notifying Party’s
position.  If the Notifying Party believes a license from such third party is
necessary or advisable to exercise its rights and obligations under this
Agreement, including without limitation to sell the Product and/or mitigate any
potential liability arising therefrom (a “Third Party License”), the notice
shall include reference to such Third Party License.

3.5.2                             Counter-Notice.  The Notified Party shall have
fifteen (15) working days to review the notice issued pursuant to Clause 3.5.1
from the Notifying Party and to agree or disagree with the Notifying Party’s
belief by written counter-notice.  If the Notified Party disagrees with the
Notifying Party’s belief, then the Notified Party shall provide the Notifying
Party with documents supporting the Notified Party’s position.  The Notifying
Party shall have fifteen (15) working days from the date of receipt to review
the documents from the Notified Party.  Failure to respond to the other party’s
notice shall be taken for the purposes of the decision as to whether to obtain a
license under this Clause 3.5.2 (but for the avoidance of doubt, not for any
other purpose whatsoever) as accession to the position of the other party.  The
parties agree that the time periods as set forth in this Clause 3.5.2 may be
reasonably extended by the mutual written agreement of the parties.

3.5.3                             Use of Documents.  All documents exchanged by
the parties shall be maintained in confidence and shall not be used for any
other purpose than the resolution of the scope of a third party’s intellectual
property rights as it pertains to the importation, use, offer for sale or sale
of the Product as set forth in this Agreement.

3.5.4                             Resolution.  If the Notified Party disagrees
with the Notifying Party’s position pursuant to the terms as set forth in Clause
3.5.2 herein and if the Notifying Party maintains its original position after
such review period, then the matter shall be referred first to the officers of
Elan and NitroMed having responsibility for the subject matter of the dispute,
or their designees.  Such officers, or their designees, as the case may be,
shall negotiate in good faith to resolve such dispute in a mutually satisfactory
manner.  If such efforts do not result in a mutually satisfactory resolution of
the dispute within fifteen (15) working days of such referral, the matter shall
be referred to the chief executive officer of each party, or their respective
designees.

3.5.5                             Final Resolution.  If the parties’ chief
executive officers or their designees do not resolve the dispute within fifteen
(15) working days of the matter being referred to them (or such longer time
periods as may be mutually agreed in writing by the parties), an independent
mutually acceptable Third Party law firm with suitable expertise in the field of
intellectual property in pharmaceuticals (the “Firm”) shall be appointed to
determine whether, in its opinion, the sale of the Product would infringe such
third party intellectual property. The Firm’s opinion shall be binding on both
parties.  An appropriate community of interest agreement shall be entered into
so that the benefit of the Firm’s opinion shall inure to both parties.  Once
appointed, the Firm shall not be used by either party for matters pertaining to
the Elan Intellectual Property or the NitroMed Intellectual Property, other than
subsequent disputes under this Clause 3.5.  The costs of the Firm shall be borne
by the party with whom the Firm disagrees.

13


--------------------------------------------------------------------------------


3.5.6                             Disputes Not To Be Reopened.  The procedure in
Clauses 3.5.1 to 3.5.5 shall not be used more than once in relation to any
particular third party intellectual property allegedly infringed, absent new and
relevant facts.

3.5.7                             Negotiation.  If the parties or the Firm
determine that a license should be obtained, Elan shall have the initial right
to negotiate such license.  Elan shall not agree to or settle any license
negotiations for an amount that exceeds its obligation to pay pursuant to
Section 3.4 without NitroMed’s prior written approval.  To the extent Elan
violates the foregoing, Elan shall be fully liable for the monetary obligation
arising from the agreement and/or settlement as a result thereof.  In the event
that Elan is unsuccessful in obtaining such a license within [**] days of the
determination to seek a license from such third party, then NitroMed shall have
the right to negotiate such license.  In the event that NitroMed obtains the
right to negotiate a third party license pursuant to this Clause 3.5.7, and
chooses to exercise such right, NitroMed shall not, without Elan’s prior written
approval, propose nor agree to the grant of any right whatsoever under the Elan
Intellectual Property as a part of those negotiations or as a part of any
settlement arising from such negotiations.

3.5.8                             Terms.  The party attempting to negotiate the
license shall:

3.5.8.1                                           use all commercially
reasonable efforts to achieve commercially reasonable terms;

3.5.8.2                                           keep the other party
reasonably informed of such negotiations;

3.5.8.3                                           submit to the other party any
draft terms for approval;

3.5.8.4                                           reasonably take into account
any comments the other party may have; and

3.5.8.5                                           without prejudice to the
generality of the foregoing, use all commercially reasonable efforts to ensure
that the license is sub-licensable to NitroMed (in the case of Elan) or
sub-licensable and freely transferable to Elan (in the case of NitroMed).

3.5.9                             Third Party Royalties. Regardless as to
whether Elan or NitroMed is responsible for negotiating any Third Party License
pursuant to this Clause 3.5 the costs of obtaining such Third Party License
shall be apportioned as follows:

3.5.9.1                                           Elan shall be responsible for
[**] of all such costs, including license fees, milestone payments and royalties
up to a maximum aggregate responsibility under all Third Party Licenses (“Third
Party Royalties”) in any given calendar quarter up to [**] of the royalties
otherwise payable to Elan under this Agreement in that quarter, subject to the
provisions of Clause 3.4;

3.5.9.2                                           NitroMed shall be responsible
for any Third Party Royalties in any calendar quarter of the Term in excess in
excess of the limits set forth in Clause 3.5.9.1; and

3.5.9.3                                           Notwithstanding the foregoing,
any amounts payable by NitroMed under Clause 3.5.9.2 may be carried forward to
subsequent calendar quarters of

14


--------------------------------------------------------------------------------


the Term until exhausted. Such carry forward shall remain subject to the limit
of [**] of the royalties otherwise payable to Elan under this Agreement in such
calendar quarter, except as otherwise provided herein.

3.5.10                       Unrelated Licenses.  Nothing in this Clause 3.5
shall be construed as affecting NitroMed’s rights to obtain licenses wholly
unrelated to the incorporation of the Elan Technology in the Product, at its own
expense.

3.6.                                   Notwithstanding any provision to the
contrary in this Agreement and for clarity, Elan’s maximum aggregate liability
for Third Party Royalties and Infringement Claim Fees shall be limited to a
maximum of [**] of the royalties otherwise payable to Elan under this Agreement,
except as otherwise provided in Clause 3.4, but NitroMed shall be entitled to
recover any Third Party Royalties or Infringement Claim Fees for which (in each
case) Elan is responsible in excess of such quarterly limit as a credit against
any royalties due to  Elan in subsequent quarters of the Term up to [**] of the
royalties otherwise payable to Elan under this Agreement in such quarter, except
as otherwise provided in Clause 3.4.

3.7.                                   Trademarks.

3.7.1                             NitroMed Trademark.

3.7.1.1                                           NitroMed shall market the
Product in the Territory under the NitroMed Trademark.

3.7.1.2                                           NitroMed grants to Elan and
its Affiliates for the Term a royalty free, worldwide, non-exclusive license to
the NitroMed Trademark and, if different, trademarks showing NitroMed’s
corporate logo, for the purpose of Elan’s promotion of its activities and of the
Elan Technology.

3.7.1.3                                           Elan shall ensure that each
reference to and use of the NitroMed Trademark by Elan is in a manner from time
to time approved by NitroMed and accompanied by an acknowledgement, in a form
approved by NitroMed, that the same is a trademark (or registered trademark) of
NitroMed.

3.7.1.4                                           Elan shall not use the
NitroMed Trademark in any way which might materially prejudice its
distinctiveness or validity or the goodwill of NitroMed therein.

3.7.1.5                                           Elan shall not use in the
Territory any trademarks or trade names so resembling the NitroMed Trademark as
to be likely to cause confusion or deception.

3.7.1.6                                           NitroMed shall, at its sole
discretion and expense, file and prosecute applications to register and maintain
registrations of the NitroMed Trademark in the Territory.

3.7.1.7                                           NitroMed will be entitled to
conduct all enforcement proceedings relating to the NitroMed Trademark and shall
at its sole discretion decide what action, if any, to take in respect of any
infringement or alleged infringement of the NitroMed Trademark or passing-off or
any other claim

15


--------------------------------------------------------------------------------


or counter-claim brought or threatened in respect of the use or registration of
the NitroMed Trademark.  Any such proceedings shall be conducted at NitroMed’s
expense and for its own benefit.

3.7.2                             Elan Trademark.

3.7.2.1                                           To the extent permitted under
applicable law, NitroMed shall prominently display the Elan Trademark on the
packaging of the Product and on all promotional materials in relation to the
Product to acknowledge that the Elan Technology has been applied in developing
and manufacturing the Product.

3.7.2.2                                           Elan grants to NitroMed for
the Term a paid-up, worldwide, non-exclusive license to the Elan Trademark,
solely for the purpose of fulfilling NitroMed’s obligations under this Clause
3.7.2.

3.7.2.3                                             NitroMed shall ensure that
each reference to and use of the Elan Trademark by NitroMed is in a manner from
time to time approved by Elan and accompanied by an acknowledgement, in a form
approved by Elan, that the same is a trademark (or registered trademark) of
Elan.

3.7.2.4                                           NitroMed shall not use the
Elan Trademark in any way which might materially prejudice its distinctiveness
or validity or the goodwill of Elan therein.

3.7.2.5                                           NitroMed shall not use in the
Territory any trademarks or trade names so resembling the Elan Trademark as to
be likely to cause confusion or deception.

3.7.2.6                                           Elan shall, at its sole
discretion and expense, file and prosecute applications to register and maintain
registrations of the Elan Trademark in the Territory.

3.7.2.7                                           Elan will be entitled to
conduct all enforcement proceedings relating to the Elan Trademark and shall at
its sole discretion decide what action, if any, to take in respect of any
infringement or alleged infringement of the Elan Trademark or passing-off or any
other claim or counter-claim brought or threatened in respect of the use or
registration of the Elan Trademark.  Any such proceedings shall be conducted at
Elan’s expense and for its own benefit.

4.                                           NON-COMPETITION

4.1.                                   NitroMed.  Following the earlier of (i)
achievement of a pharmacokinetic profile for Product (assessing Cmax (maximum
concentration) and AUC (area under the curve) criteria within 80-125% of mean
data) consistent with that of BiDil administered three times daily (at 6 hour
intervals) or (ii) achievement of such other pharmacokinetic profile for the
Product as may be defined by the FDA, NitroMed shall not, and shall procure that
its Affiliates do not develop, market or sell any oral dosage formulation
containing the Compound other than (a) the Product, (b) BiDil in its current
formulation or any other immediate release formulation, (c) the current
formulation of BiDil or any other immediate

16


--------------------------------------------------------------------------------


release formulation of BiDil in combination with any other compound in the
Territory and (d) any such formulation containing hydralazine as its sole active
ingredient,  during the Term; (provided, however, that to the extent EEA laws
and regulations specifically so require, this restriction shall apply in the EEA
for a period of five years beginning on the date of First Commercial Sale of the
Product in the EEA, or such other maximum time period as EEA laws and
regulations shall specifically so require).

4.2.                                   Elan.  Elan shall not license, develop,
manufacture or sell any oral dosage formulation (i) applying the Elan
Intellectual Property to the Compound, (ii) applying the Elan Improvements to
either constituent ingredient of the Compound as the sole active ingredient or
(iii) applying the Elan Intellectual Property to hydralazine as the sole active
ingredient: in the Territory during the Term;(provided, however, that to the
extent EEA laws and regulations specifically so require, this restriction shall
apply in the EEA for a period of five years beginning on the date of First
Commercial Sale of the Product in the EEA, or such other maximum time period as
EEA laws and regulations shall specifically so require).

5.                                           REGISTRATION, MARKETING AND THE
PROMOTION OF THE PRODUCT

5.1.                                   Regulatory Matters.  Except as specified
otherwise in this Agreement or in the Development Agreement and/or Supply
Agreement, NitroMed shall own and shall be responsible for filing for and
maintaining all necessary Regulatory Approvals and any necessary export or
import licenses in relation to the Compound and/or the Product.

5.2.                                   Diligent Efforts.  NitroMed shall use
commercially reasonable efforts, and at least the same level of effort as used
by it with other similar products of similar sales potential:

5.2.1                             to obtain Regulatory Approvals for the
Product; and

5.2.2                             to market and promote the Product with a view
to achieving maximum market impact and concentration throughout the Territory.

5.3.                                   Reporting: NitroMed shall promptly notify
Elan in writing of (i) the submission date of all Regulatory Applications; (ii)
the date that such submissions are accepted for filing by the relevant
regulatory authority and (iii) the date of all Regulatory Approvals.

5.4.                                   Promotional Campaigns  NitroMed shall:

5.4.1                             control and be responsible for the content and
format of each promotional campaign to be submitted to the relevant Governmental
Authority but shall inform Elan thereof in a reasonably detailed manner;

5.4.2                             within a reasonable period of time after the
filing of the first Regulatory Application in the Territory, NitroMed will
outline to Elan the structure of the promotional activities to be carried out by
NitroMed for the period up to the first launch of the Product and for a period
of one year thereafter;

5.4.3                             prior to the launch of the Product,
communicate with Elan regarding its objectives for  the Product in the
Territory.

5.5.                                   Meetings. Following the first Regulatory
Approval of the Product, the parties shall meet as often as reasonably requested
by the other (not more than once per calendar quarter). At

17


--------------------------------------------------------------------------------


such meetings NitroMed shall report on the ongoing sales performance of the
Product in each country of the Territory, including overviews of marketing,
promotional and educational campaigns, information on performance of the Product
in the market and plans for the next quarterly period. Such meetings may be held
by telephone. If held in person, each party shall be responsible for its own
costs in respect of travel and accommodation expenses in attending such
meetings.

5.6.                                   Required Markings.  All trade packaging
and marketing materials shall:

5.6.1                             to the extent permitted by law, include due
acknowledgement that the Product is manufactured by an Affiliate of Elan; and

5.6.2                             have marked representative patent number(s)
including that of the formulation patent in respect of the Elan Patents on all
Product, or otherwise reasonably communicate to the trade the existence of any
Elan Patents for the countries within the Territory in such a manner as to
ensure compliance with, and enforceability under, applicable laws.

5.7.                                   Launch.  NitroMed shall effect the first
full scale national commercial launch of the Product:

5.7.1                             in each Major Market, within [**] days after
the Regulatory Approval in that Major Market is obtained, subject to the timely
receipt of launch stocks; and

5.7.2                             in each of the other countries of the
Territory, within [**] days after the relevant Regulatory Approval in that
country is obtained, subject to the timely receipt of launch stocks.

6.                                           PRODUCTION LICENSE

6.1.                                   Qualification.  NitroMed shall be
entitled at its own expense to qualify another facility as an alternate to
supply of the Product by Elan or its affiliates  (“Alternate Source”), subject
to the following provisions if the operator of NitroMed’ desired facility is not
NitroMed or an Affiliate of NitroMed:

6.1.1                             The facility shall be subject to the written
approval of Elan, which shall not be unreasonably withheld.

6.1.2                             The operator of the facility (the
“Manufacturer”) shall have undertaken to Elan, in terms reasonably satisfactory
to Elan, to protect the confidentiality of Elan’s manufacturing processes
related to Product and not use them for any other purpose.

6.2.                                   Technology Transfer Program.  In the
event that NitroMed wishes to qualify an Alternate Source, it shall so notify
Elan in writing.  Thereafter, the parties shall negotiate in good faith a
technology transfer program (“Tech Transfer Program”) consistent with this
Agreement.  Elan may specify that its activities shall be carried out by Elan or
another Affiliate.  Such Tech Transfer Program shall have due regard to the
commercial interests of Elan in relation to the manufacture of the Product and
other products, and shall be such that the Program will be completed with due
dispatch but without undue disruption to Elan’s   other commercial activities.

18


--------------------------------------------------------------------------------


6.3.                                   Assistance.  At NitroMed’s request, it
shall be part of the Tech Transfer Program that Elan shall use commercially
reasonable efforts to assist in qualifying the Alternate Source as an
alternative site of manufacture of the Product.  Pursuant to this obligation,
Elan shall:

6.3.1                             provide NitroMed or the Manufacturer (at
NitroMed’s request) with any information necessary to manufacture the Product;

6.3.2                             provide to NitroMed or the Manufacturer (at
NitroMed’s request) the documentation constituting the required material
support, more particularly practical performance advice, shop practice,
specifications as to materials to be used and control methods;

6.3.3                             assist NitroMed and/or the Manufacturer (at
NitroMed’s request) with the working up and use of the technology and with the
training of Manufacturer’s personnel to the extent which may reasonably be
necessary in relation to the manufacture of the Product by the Manufacturer.  In
this regard, Elan will receive the NitroMed’s and/or Manufacturer’s scientific
staff, as applicable, in its premises for certain periods, the term of which
will be agreed by the parties; and

6.3.4                             comply with the other obligations and
responsibilities of Elan relating to technology transfer to the Alternate
Source, as set forth in the Tech Transfer Program.

6.4.                                   NitroMed Obligations.  NitroMed shall
comply with its obligations and responsibilities set forth in the Tech Transfer
Program.

6.5.                                   Technological Competitors.  Under no
circumstances may the Manufacturer be a Technological Competitor.  In the event
of a Manufacturer becoming a Technological Competitor or an Affiliate of a
Technological Competitor, all manufacturing rights of the Manufacturer shall
cease.  In such event, Elan shall on request negotiate in good faith terms for
qualifying and using a different Alternate Source.

6.6.                                   Supply of Product from Alternate Source. 
NitroMed may acquire from the Alternate Source only such quantities of Product
as are permitted to be so sourced under the terms of the Supply Agreement, as
amended from time to time.

7.                                           FINANCIAL PROVISIONS

7.1.                                   License Milestone Payments.  In
consideration of the grant of the Elan License, NitroMed shall pay to Elan the
following non-refundable amounts:

7.1.1                             a milestone payment of US$[**] dollars) upon
the execution of this Agreement by both NitroMed and Elan;

7.1.2                             a milestone payment of US$[**] dollars) upon
the delivery by EDDI of clinical supplies of the Product for the first pivotal
study of the Product (Phase II or Phase III) or, if earlier, upon the License
Milestone Payment referred to in Clause 7.1.3 becoming payable (in addition to
such payment);

7.1.3                             a milestone payment of US$[**] dollars) upon
the first filing of a DMF supportive of a Regulatory Application, provided that
Elan is not notified by the FDA or its equivalent in another country within
thirty (30) days of filing of the rejection thereof, in which

19


--------------------------------------------------------------------------------


case such milestone payment shall be payable upon notice of acceptance of such
DMF filing, or if earlier, Regulatory Approval of the Product in that country;

7.1.4                             a milestone payment of US$[**] dollars) upon
the first Regulatory Approval of the Product.

(the payments described in Clauses 7.1.1 to 7.1.4 being “License Milestone
Payments”).

The License Milestone Payments shall be payable in respect of each of the
once-daily and twice —daily formulations of the Product, as and when applicable,
but in no circumstances will such License Milestone Payments be payable more
than twice each.

7.2.                                   Not Subject to Future Performance
Obligations.  The License Fee and the License Milestone Payments shall not be
subject to future performance obligations of Elan to NitroMed and shall not be
applicable against future services provided by Elan to NitroMed.

The terms of Clause 7.1 relating to the License Fee and License Milestone
Payments are independent and distinct from the other terms of this Agreement.

7.3.                                   Royalty on Sales.  In further
consideration of the grant of the Elan License, NitroMed shall pay to Elan a
non-refundable royalty calculated by reference to the table set out below, being
the royalties within the bands of aggregate Net Sales below for the applicable
formulation as from the date of its first commercial sale at the corresponding
royalty percentage below:

Formulation

Annual Net Sales Bands

Applicable Royalty Rate

 

 

 

Once-daily

First US$[**]

[**]% of Net Sales

 

 

 

 

Next US$[**]

[**]% of Net Sales

 

 

 

 

Increments above US$[**]

[**]% of Net Sales

 

 

 

Twice-daily

First US$[**]

[**]% of Net Sales

 

 

 

 

Next US$[**]

[**]% of Net Sales

 

 

 

 

Increments above US$[**]

[**]% of Net Sales

 

By way of example for the purposes of clarifying the intention of the parties,
if: (a) prior to commencement of a given calendar quarter, aggregate Net Sales
to date are $[**] for the once daily formulation and $[**] for the twice daily
formulation; and (b) Net Sales in the calendar quarter are $[**] for each
formulation, the royalty payable shall be:

Once-daily —first band:  ($[**] - $[**]) x [**]%

PLUS

Once-daily —second band:  ($[**] - ($[**] - $[**]) x [**]%

20


--------------------------------------------------------------------------------


PLUS

Twice-daily — first band:  $[**] x [**]%

= $[**] + $[**] + $[**] = $[**]

7.4.                                   Bundling.  In the event that NitroMed or
a permitted sub-licensee shall sell the Product together with other products to
third parties (by the method commonly known in the pharmaceutical industry as
“bundling”), the price attributable to the Product shall be discounted by
reference to the average price of “arms length” sales by no more than the
discount applied to any other product with which it is bundled.

7.5.                                   Method of calculation of fees.  The
parties acknowledge and agree that the methods for calculating the royalties and
fees under this Agreement are for the purposes of the convenience of the
parties, are freely chosen and not coerced.

8.                                           PAYMENTS, REPORTS AND AUDITS

8.1.                                   Records.  NitroMed shall keep true and
accurate records of gross sales of the Product, the items deducted from the
gross amount in calculating the Net Sales, the Net Sales and the royalties
payable to Elan under Clause 7.3.  NitroMed shall deliver to Elan a written
estimated statement (the “Estimated Statement”) thereof within 45 days following
the end of each calendar quarter, (or any part thereof in the first or last
calendar quarter of this Agreement) for such calendar quarter, with a written
final statement (the “Final Statement”) to be delivered by NitroMed to Elan no
later than 75 days following the end of each calendar quarter.  The Estimated
Statement shall outline on a country-by-country basis, the calculation of the
Net Sales from gross revenues during that calendar quarter, the aggregate Net
Sales of each formulation from its first commercial sale to the end of that
calendar quarter, the applicable percentage rate, and a computation of the sums
due to Elan.  Following the delivery of the Final Statement for each calendar
quarter, the parties shall reconcile the Estimated Statement and the Final
Statement.  If the Final Statement reports a greater amount of royalties due
than were initially reported in the Estimated Statement, NitroMed shall pay the
difference to Elan.  If the Final Statement reports a lesser amount of royalties
due that was initially reported in the Estimated Statement, Elan shall refund
the difference to NitroMed.  In either case, the additional amount due to Elan
or the refund due to NitroMed shall be paid by the other party, as the case may
be, within 30 days of delivery of the Final Statement.  The parties’ financial
officers shall agree upon the precise format of the Estimated Statement and the
Final Statement.

8.2.                                   Foreign Currency.  Net Sales of the
Product based on sales amounts in a currency other than US$ shall be converted
to US$ on the basis of the median exchange rate in effect for the purchase of
US$ with such foreign currency quoted in the Wall Street Journal (or comparable
publication if not quoted in the Wall Street Journal) at the closing of the
Business Days during the calendar quarter in question, prior to being included
in the Estimated Statement or the Final Statement.

8.3.                                   VAT.  All payments to Elan are exclusive
of any applicable value added or any other sales tax for which NitroMed will be
additionally liable if applicable.

 

21


--------------------------------------------------------------------------------


 

8.4.                                   Taxes.  If NitroMed is required by law to
pay or withhold any income or other taxes on behalf of Elan with respect to any
monies payable to Elan under this Agreement:

8.4.1                             NitroMed shall deduct them from the amount of
such monies due;

8.4.2                             any such tax required to be paid or withheld
shall be an expense of and borne solely by Elan;

8.4.3                             NitroMed shall promptly provide Elan with a
certificate or other documentary evidence to enable Elan to support a claim for
a refund or a foreign tax credit.

8.5.                                   Double Tax Co-operation.  Elan and
NitroMed agree to co-operate in all respects necessary to take advantage of any
double taxation agreements or similar agreements as may, from time to time, be
available in order to enable NitroMed to make such payments to Elan without any
deduction or withholding.

8.6.                                   Timing.  Payments to Elan shall be made
as follows:

8.6.1                             each of the License Milestone Payments shall
be paid within 45 days of the achievement of the relevant event to which they
relate; and

8.6.2                             payment of royalties shall be made upon
provision of the Estimated Statement (subject to applicable further payment or
refund in the event the Final Statement reports a greater or lesser amount of
royalties due, as the case may be).

8.7.                                   Manner of Payment.  All payments due
hereunder shall be made in US$ to the designated bank account of Elan in
accordance with such timely written instructions as Elan shall from time to time
provide.

8.8.                                   Interest.  Without prejudice to Elan’s
other remedies hereunder, NitroMed shall pay interest to Elan on sums not paid
to Elan on the date on which payment should have been made pursuant to the
applicable provisions of this Agreement (“Due Date”) over the period from the
Due Date until the date of actual payment (both before and after judgement) at
the Prime Rate publicly announced by Morgan Guaranty Trust Company of New York
at its principal office on the Due Date (or next to occur Business Day, if such
date is not a Business Day) plus 5%, such interest to payable on demand from
time to time and compounded monthly.  Interest shall be payable both before and
after judgment.

8.9.                                   Audit.  For the 180 day period following
the close of each calendar year of the Agreement, NitroMed will, in the event
that Elan reasonably requests such access, provide Elan’s independent certified
accountants (reasonably acceptable to the other party) with access, during
regular business hours and subject to the confidentiality provisions as
contained in this Agreement, to NitroMed’s books and records relating to the
Product, solely for the purpose of verifying the accuracy and reasonable
composition of the calculations under this Agreement for the calendar year then
ended.

8.10.                             Correction of Discrepancies.  In the event of
a discovery of a discrepancy, a correcting payment shall be made forthwith by
NitroMed to Elan or Elan to NitroMed, as the case may be, together with interest
at the rate specified in Clause 8.8.  If the discrepancy exceeds 5% of the
amount due or charged by a party for any period and provided that the amount of
the

22


--------------------------------------------------------------------------------


discrepancy exceeds US$25,000, then additionally the cost of such accountants
shall be borne by the audited party.

9.              DURATION AND TERMINATION

9.1.                                   Initial Term.  This Agreement shall be
deemed to have come into force on the Effective Date and, subject to the rights
of termination outlined in this Clause 9 and the provisions of applicable laws,
will expire:

9.1.1                             In the US:  on (a) the 20th anniversary of the
date of the first In Market sale of the Product; or (b) the expiration of the
last-to-expire patent for the Product listed in the Food and Drug
Administration’s “Orange Book”; and

9.1.2                             Elsewhere in the Territory, on a country by
country basis: on (a) the 20th anniversary of the date of the first In Market
sale of the Product in the country concerned; or (b)  the expiration of the life
of the last to expire patent included in the Elan Intellectual Property in that
country;

in each case whichever date is later to occur (the “Initial Term”).

9.2.                                   Continuation.  At the end of the Initial
Term, the Agreement shall continue automatically for rolling 3 year periods
thereafter, unless the Agreement has been terminated by either of the parties by
serving 1 year’s written notice on the other party immediately prior to the end
of the Initial Term or any such additional 3 year period.

9.3.                                   Breach / Insolvency.  In addition to the
rights of termination provided for elsewhere in this Agreement, either party
will be entitled forthwith to terminate this Agreement by written notice to the
other party if:

9.3.1                             that other party commits a material breach of
any of the provisions of this Agreement, and fails to cure the same within [**]
days after receipt of a written notice from another party hereto giving full
particulars of the breach and requiring it to be remedied; provided, that if the
breaching party has proposed a course of action to cure the breach and is acting
in good faith to cure same but has not cured the breach by the [**] day, such
period shall be extended by such period as is reasonably necessary to permit the
breach to be cured, provided that such period shall not be extended by more than
90 days, unless otherwise agreed in writing by the parties;

9.3.2                             that other party goes into liquidation under
the laws of any applicable jurisdiction (except for the purposes of amalgamation
or reconstruction and in such manner that the company resulting therefrom
effectively agrees to be bound by or assume the obligations imposed on that
other party under this Agreement);

9.3.3                             a receiver, administrator, examiner, trustee
or similar officer is appointed over all or substantially all of assets of that
other party under the laws of any applicable jurisdiction; or

9.3.4                             any proceedings are filed or commenced by that
other party under bankruptcy, insolvency or debtor relief laws, or anything
analogous to any of the foregoing under the laws of any applicable jurisdiction
occurs in relation to that other party.

23


--------------------------------------------------------------------------------


9.4.                                   Additional Elan Rights.  In further
addition to the rights and termination provided for elsewhere in this Agreement,
Elan shall be entitled to terminate this Agreement with respect to any
particular country in the Territory in the event that NitroMed, in such
particular country:

9.4.1                             fails to use commercially reasonable efforts
to develop and promote the Product in any Major Territory;

9.4.2                             notifies Elan that it does not wish to
commercialise the Product in a Major Market or does not notify Elan within [**]
months of the later of the completion of the R&D Program or the conclusion of
the Phase III clinical trial program as regards a Major Market that it wishes to
advance to commercialisation of the Product; or

9.4.3                             fails to obtain Regulatory Approval in a Major
Market in Europe within [**] months of receiving marketing authorisation in that
country, or under the mutual recognition procedure, as the case may be, unless
such failure is due to circumstances beyond NitroMed’s control (including
governmental action, inaction and / or delay).

Elan agrees that, prior to exercising its termination rights under this Clause
9.4, it shall (i) consult with NitroMed, and (ii) grant extensions to the above
timelines (the duration of which shall be at Elan’s sole discretion), provided
Elan has been in receipt of information from NitroMed that has demonstrated
(either pursuant to the meetings referred to in Clause 5.5 or otherwise) that
such extensions are reasonably required.

9.5.                                   Cross-Termination.  This Agreement shall
automatically terminate upon the termination of the Development Agreement or the
termination of the Supply Agreement.  For the purposes of Clause 10, such a
termination of this Agreement shall be treated:

9.5.1                             if termination of the Development Agreement or
Supply Agreement is on the ground of a material breach by NitroMed or EDDI / EHI
(as the case may be), as if this Agreement were terminated on the ground of a
material breach by NitroMed or Elan, as the case may be; and

9.5.2                             if termination of the Development Agreement or
the Supply Agreement is on the ground of the insolvency of NitroMed or EDDI /
EHI (as the case may be), as if this Agreement were terminated on the ground of
the insolvency of NitroMed or Elan, as the case may be.

9.6.                                   Additional NitroMed Termination Rights. 
In further addition to the rights and termination provided for elsewhere in this
Agreement, NitroMed shall be entitled to terminate this Agreement in the event
of a Technical Failure.

10.            CONSEQUENCES OF TERMINATION

10.1.                             General Consequence.  Upon exercise of those
rights of termination specified in Clause 9 or elsewhere in this Agreement, this
Agreement shall, subject to Clause 10.2, automatically terminate forthwith and
be of no further legal force or effect.

10.2.                             Specific Consequences.  Upon termination of
the Agreement by either party, or upon termination by Elan of a license for a
particular country under Clause 9.4, the following shall be the consequences
relating to the Territory or the particular country, as applicable:

24


--------------------------------------------------------------------------------


10.2.1                       any sums that were due from NitroMed to Elan under
the provisions of this Agreement prior to its termination or expiry shall be
paid in full within 14 days of termination of this Agreement and Elan shall not
be liable to repay to NitroMed any amount of money paid or payable by NitroMed
to Elan up to the date of the termination of this Agreement;

10.2.2                       all representations and warranties shall insofar as
are appropriate remain in full force and effect;

10.2.3                       the provisions of this Agreement regarding with
respect to confidentiality and non-use of materials or confidential information
shall remain in effect for a further period of 7 (seven) years.

10.2.4                       the rights of inspection and audit shall continue
in force for the period referred to in the relevant provisions of this
Agreement;

10.2.5                       the license granted by Elan to NitroMed of the Elan
Trademark under Clause 3.7.2.2 shall automatically terminate; provided, however,
that NitroMed may utilize such license for a period not exceeding six (6) months
after termination in connection with the sale of any inventory existing at the
time of termination subject to the provisions of this Agreement regarding
royalties in respect thereof;

10.2.6                       any other provision of this Agreement which, by its
nature, is intended to continue after termination, shall survive termination;
and

10.2.7                       any sub-license granted under Clause 2.2 shall
automatically terminate.

11.            WARRANTIES, INDEMNIFICATION AND LIABILITY

11.1.                             Elan Warranties.  Elan represents and warrants
to NitroMed as of the Effective Date, as follows:

11.1.1                       Elan has the right to enter into this Agreement and
grant the Elan License.

11.1.2                       There are no agreements between Elan and any third
party that conflict with the Elan License.

11.1.3                       Elan has not been notified of, nor to the best of
its knowledge with no special search are there any, infringement proceedings,
actions, suits or complaints pending against nor any outstanding injunctions,
judgments, orders, decrees, rulings or other charges against, Elan or any
Affiliate of Elan in connection with the Elan Patents, the Elan Technology or
the Elan Know How in the Territory that may affect the making, using, or selling
of the Product.

11.1.4                       Elan has not been notified of any allegation by a
third party that the application of the Elan Patents, the Elan Technology or the
Elan Know-How in the Territory as it may concern the making, using, or selling
of the Product infringes the intellectual property rights of a third party, nor
to the best of its knowledge with no special search has any such allegation been
made.

25


--------------------------------------------------------------------------------


11.2.                             NitroMed Warranties.  NitroMed represents and
warrants to Elan as of the Effective Date, as follows:

11.2.1                       NitroMed has the right to enter into this
Agreement.

11.2.2                       There are no agreements between NitroMed and any
third party that conflict with this Agreement.

11.2.3                       NitroMed has not been notified of, nor to the best
of its knowledge with no special search are there any, infringement proceedings,
actions, suits or complaints pending against nor any outstanding injunctions,
judgments, orders, decrees, rulings or other charges against, NitroMed or any
Affiliate of NitroMed in connection with the NitroMed Patents or the NitroMed
Know How in the Territory that may affect the making, using, or selling of the
Product.

11.2.4                       NitroMed has not been notified of any allegation by
a third party that the application of the NitroMed Patents or the NitroMed
Know-How in the Territory as it may concern the making, using, or selling of the
Product infringes the intellectual property rights of a third party, nor to the
best of its knowledge with no special search has any such allegation been made.

11.3.                             Mutual Indemnification.  Each of the parties
shall indemnify and hold harmless the other party against all Claims insofar as
they arise out of any breach by the first party of any of its obligations or
warranties under this Agreement or from the first party’s fraud or wilful
misconduct.

11.4.                             Infringement Claims.  The parties acknowledge
that Clause 3.4 contains the parties’ full agreement as regards liability for
Infringement Claims, save to the extent that Clause 3.4 incorporates other
provisions of this Agreement by specific cross-reference.

11.5.                             Indemnification (Medical Claims). NitroMed
shall indemnify Elan against all Claims made or brought against Elan seeking
damages for personal injury (including death) and/or for the cost of medical
treatment, caused by or attributed to the Product, but without prejudice to any
right of indemnification NitroMed may have against EDDI or EHI under the
Development Agreement or the Supply Agreement respectively.

11.6.                             Sub-licensees.  With reference to Clause
2.2.5, NitroMed shall indemnify and hold harmless Elan to the extent that any
Claims arise out of any such acts or omissions of any sub-licensee.

11.7.                             Conduct of Claims.  Subject to Clause 11.8,
the party seeking an indemnity shall:

11.7.1                       fully and promptly notify the other party of any
claim or proceedings, or threatened claim or proceedings;

11.7.2                       permit the indemnifying party to take full control
of such claim or proceedings, with counsel of the indemnifying party’s choice,
provided that the indemnifying party shall reasonably and regularly consult with
the indemnified party in relation to the progress and status of such claim or
proceedings;

11.7.3                       co-operate in the investigation and defense of such
claim or proceedings; and

26


--------------------------------------------------------------------------------


11.7.4                       take all reasonable steps to mitigate any loss or
liability in respect of any such claim or proceedings.

The indemnifying party may settle a Claim on terms which provide only for
monetary relief and do not include any admission of liability.  Save as
aforesaid, neither the indemnifying party nor the party to be indemnified shall
acknowledge the validity of, compromise or otherwise settle any Claim without
the prior written consent of the other, which shall not be unreasonably
withheld.

11.8.                             Pursuant to the procedure set out in Clause
3.5 and the monetary limits set out therein, NitroMed may settle an Infringement
Claim of the type referred to therein on terms which provide only for monetary
relief and/or the grant by the plaintiff in such Infringement Claim of a license
solely relating to the Product and not to any other product and do not include
any admission of liability, infringement, or invalidity or unenforceability of
any of the Elan Intellectual Property.  Save as aforesaid, neither Elan nor
NitroMed shall acknowledge the validity of, compromise or otherwise settle any
such Infringement Claim without the prior written consent of the other, which
shall not be unreasonably withheld.

11.9.                             Exclusion of Implied Warranties.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, NITROMED ACKNOWLEDGES THAT THE ELAN
LICENSE IS GRANTED ON AN “AS IS” BASIS, WITHOUT REPRESENTATION OR WARRANTY
WHETHER EXPRESS OR IMPLIED INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, OR INFRINGEMENT OF THIRD PARTY RIGHTS, AND ALL SUCH
WARRANTIES ARE EXPRESSLY DISCLAIMED TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

11.10.                       Exclusion of Consequential Loss.  WITHOUT PREJUDICE
TO THE OBLIGATION OF EITHER PARTY TO INDEMNIFY THE OTHER IN RESPECT OF CLAIMS BY
A THIRD PARTY, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ELAN
AND NITROMED SHALL NOT BE LIABLE TO THE OTHER BY REASON OF ANY REPRESENTATION OR
WARRANTY, CONDITION OR OTHER TERM OR ANY DUTY OF COMMON LAW, OR UNDER THE
EXPRESS TERMS OF THIS AGREEMENT, FOR ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL OR
PUNITIVE LOSS OR DAMAGE (WHETHER FOR LOSS OF CURRENT OR FUTURE PROFITS, LOSS OF
ENTERPRISE VALUE OR OTHERWISE) AND WHETHER OCCASIONED BY THE NEGLIGENCE OF THE
RESPECTIVE PARTIES, THEIR EMPLOYEES OR AGENTS OR OTHERWISE.

11.11.                       Extension of Indemnification.  Where this Agreement
provides for the indemnification of a party to this Agreement or for the
limitation of a party’s liability, such indemnification and/or limitation (as
the case may be) shall also apply for the benefit of such party’s Affiliates and
the employees, officers, directors and agents of any of them, acting in such
capacity.

11.12.                       Inherent Risk.  It is hereby acknowledged that
there are inherent uncertainties involved in the development and registration of
pharmaceutical products and such uncertainties form part of the business risk
involved in undertaking the form of commercial collaboration outlined in this
Agreement.  Accordingly, Elan and NitroMed shall have no liability to each other
as a result of the failure of the Product to obtain Regulatory Approval, and
Elan will

27


--------------------------------------------------------------------------------


have no liability to NitroMed as a result of any failure or delay of the Product
to achieve the Product Specifications (as defined in the Development Agreement)
or one or more of the milestones set out in the R&D Program and/or to obtain
Regulatory Approval in one or more countries of the Territory.  The foregoing
shall not derogate from the responsibilities and obligations of each of Elan and
NitroMed pursuant to the terms of this Agreement.

11.13.                       Insurance.  Throughout the Term, and for a period
of five (5) years thereafter, each party shall maintain comprehensive general
business liability insurance coverage, with minimum limits of $10,000,000 per
occurrence and $10,000,000 annual aggregate of all claims.  In addition, from
and after the later of NitroMed’s commercial launch of the Product, during the
Term, and for a period of one (1) year thereafter, each party shall maintain
product liability insurance coverage, with minimum limits of $10,000,000 per
occurrence and $10,000,000 annual aggregate of all claims.

Each party shall provide the other party with a certificate from the insurance
company verifying the above and shall notify the other party in writing at least
30 days prior to the expiration or termination of such coverage.

12.            CONFIDENTIALITY

12.1.                             Confidential Information:  The parties agree
that it will be necessary, from time to time, to disclose to each other
confidential and proprietary information, including without limitation,
inventions, trade secrets, specifications, designs, data, know-how and other
proprietary information relating to the Product and the processes, services and
business of the disclosing party.

The foregoing shall be referred to collectively as “Confidential Information”.

12.2.                             Exclusion.  Confidential Information shall be
deemed not to include:

12.2.1                       information which is in the public domain prior to
disclosure;

12.2.2                       information which is made public through no breach
of this Agreement;

12.2.3                       information which is independently developed by a
party without reference to the other party’s Confidential Information, as
evidenced by such party’s written records; or

12.2.4                       information that becomes available to a receiving
party on a non-confidential basis, whether directly or indirectly, from a source
other than the other party hereto, which source did not acquire this information
on a confidential basis.

12.3.                             Use of Confidential Information.  Any
Confidential Information disclosed by the disclosing party shall be used by the
receiving party exclusively for the purposes of fulfilling the receiving party’s
obligations, or exercising the receiving party’s rights, under this Agreement
and for no other purpose.

12.4.                             Non-Disclosure.  Except as otherwise
specifically provided in this Agreement, each party shall disclose Confidential
Information of the other party only to those employees, representatives and
agents requiring knowledge thereof in connection with fulfilling the party’s
obligations under this Agreement, and not to any other third party.

28


--------------------------------------------------------------------------------


12.5.                             Obligation to Inform.  Each party further
agrees to inform all such employees, representatives and agents of the terms and
provisions of this Agreement relating to Confidential Information and to obtain
their agreement to confidentiality obligations no less onerous in any respect
than those set forth herein as a condition of receiving Confidential
Information.

12.6.                             Care.  Each party shall exercise the same
standard of care as it would itself exercise in relation to its own confidential
information (but in no event less than a reasonable standard of care) to protect
and preserve the proprietary and confidential nature of the Confidential
Information disclosed to it by the other party.

12.7.                             Return of Information.  Upon termination or
expiration of this Agreement, each party shall promptly, upon request of the
other party, return all documents and any copies thereof containing Confidential
Information belonging to, or disclosed by, such other party, save that it may
retain one copy of the same solely for the purposes of ensuring compliance with
this Clause 12.

12.8.                             Attribution.  Any breach of this Clause 12 by
any person informed by one of the parties is considered a breach by the party
itself.

12.9.                             Acknowledgment.  The parties agree that the
obligations of this Clause 12 are necessary and reasonable in order to protect
the parties’ respective businesses.  The parties further agree that monetary
damages may be inadequate to compensate a party for any breach by the other
party of its covenants and agreements with respect to confidentiality, and that
each party shall be entitled to seek injunctive or other equitable relief
against the threatened or continued breach of those provisions, in addition to
with any other remedy which may be available.

12.10.                       Compound Data.  For the purpose of demonstrating to
third parties the benefits of the Elan Technology, Elan shall be entitled,
subject to the prior written consent of NitroMed, to disclose to third parties
the Compound Data provided that Elan does not disclose NitroMed’s name or the
name of the Compound. Prior to any such disclosure, Elan and NitroMed shall
agree on a mutually acceptable scope of disclosure for the Compound Data. For
the avoidance of doubt, Elan shall be entitled, without the consent of NitroMed,
to disclose any portion of the Compound Data already in the public domain.

12.11.                       Announcements.  No announcement or public statement
concerning the existence, subject matter or any term of this Agreement, or its
performance, shall be made by or on behalf of any party without the prior
written approval of the other, such approval not to be unreasonably withheld or
delayed.  Notwithstanding any provision in this Agreement to the contrary,
following the initial disclosure relating to the terms of this Agreement on a
Form 8-K and an application for confidential treatment filed with the U.S.
Securities and Exchange Commission (on both of which the parties shall
collaborate), the parties may make such announcements or public statements
concerning the existence, subject matter or any term of this Agreement to the
extent required by applicable law or regulation (including, without limitation,
any requirements of any stock exchange, Nasdaq or the U.S. Securities and
Exchange Commission); provided, however, that neither party shall, without the
consent of the other party, disclose any term which remains confidential
pursuant to the confidential treatment application filed with the U.S.
Securities and Exchange Commission.

29


--------------------------------------------------------------------------------


12.12.                       Required Disclosures.  A party (the “Disclosing
Party”) will be entitled to make an announcement or public statement concerning
the existence, subject matter or any term of this Agreement, or to disclose
Confidential Information that the Disclosing Party is required to make or
disclose pursuant to:

12.12.1                 a valid order of a court or Governmental Authority; or

12.12.2                 any other requirement of law or any securities or stock
exchange;

provided that if the Disclosing Party becomes legally required to make such
announcement, public statement or disclosure hereunder, the Disclosing Party
shall give the other party prompt notice of such fact to enable the other party
to seek a protective order or other appropriate remedy concerning any such
announcement, public statement or disclosure, including confidential treatment
and/or appropriate redactions.

The Disclosing Party shall fully co-operate with the other party in connection
with that other party’s efforts to obtain any such order or other remedy.  If
any such order or other remedy does not fully preclude announcement, public
statement or disclosure, the Disclosing Party shall make such announcement,
public statement or disclosure only to the extent that the same is legally
required.

13.            MISCELLANEOUS PROVISIONS

13.1.                             Force Majeure.  Neither party shall be liable
for failure or delay in the performance of any of its obligations under this
Agreement if such failure or delay results from Force Majeure, but any such
failure or delay shall be remedied by such party as soon as practicable.

13.2.                             Assignment and Change of Control.

13.2.1                       Elan shall be entitled, without prior consent, to
assign or subcontract, in whole or in part, its rights and obligations under
this Agreement to an Affiliate or in connection with the sale or transfer of all
or substantially all of the Elan Intellectual Property provided that Elan fully
compensates NitroMed for any adverse tax consequence that may arise from the
assignment.

13.2.2                       NitroMed shall be entitled, without prior consent,
to assign or subcontract, in whole or in part, its rights and obligations under
this Agreement to an Affiliate or to a third party in connection with the sale
and transfer of all NitroMed’s business assets relating to this Agreement
provided that:

(i)                                     the assignment does not grant
manufacturing rights to a Technological Competitor;

(ii)                                  NitroMed fully compensates Elan for any
adverse tax consequences that may arise from the assignment; and

(iii)                               where the assignee is a Technological
Competitor, Elan shall have the right to refuse to grant its consent to the
assignment unless the conditions of Clause 2.2.1 (a) to (d), as applied to
assignment to a Technological Competitor, have been satisfied.

30


--------------------------------------------------------------------------------


13.2.3                       Except as provided for in Clauses 13.2.1 and
13.2.2, this Agreement may not be assigned by a party without the prior written
consent of the other, which shall not be unreasonably withheld or delayed.

13.2.4                       Elan shall be entitled to terminate this Agreement
by notice in writing to NitroMed in the event a Technological Competitor obtains
Control of NitroMed during the Term of this Agreement unless the conditions set
out in Clause 2.2.1(a) to (d), as applied to a Technological Competitor
acquiring Control, have been satisfied. For the purposes of this Clause 13.2.4
“Control” will have been obtained where a person or persons acting in concert
acquire the direct or indirect ownership of more than 50% of the issued  voting
shares or 50% of the other voting rights, if applicable, to elect directors.

13.3.                             Parties Bound.  This Agreement shall be
binding upon and run for the benefit of the parties, their successors and
permitted assigns.

13.4.                             Relationship of the Parties.  In this
Agreement, nothing shall be deemed to constitute a partnership between the
parties or make either party an agent for the other, for any purpose whatsoever.

13.5.                             Entire Agreement.  This Agreement constitutes
the entire agreement and understanding between the parties with respect to its
subject matter, and except as otherwise expressly provided, supersedes all prior
representations, writings, negotiations or understandings with respect to that
subject matter.

Nothing in this Clause 13.5 shall exclude any liability which any party would
otherwise have to the other party or any right which either of them may have to
rescind this Agreement in respect of any statements made fraudulently by the
other prior to the execution of this Agreement or any rights which either of
them may have in respect of fraudulent concealment by the other.

13.6.                             Severability.  If any provision in this
Agreement is deemed to be, or becomes invalid, illegal, void or unenforceable
under applicable laws, such provision will be deemed amended to conform to
applicable laws so as to be valid and enforceable, or if it cannot be so amended
without materially altering the intention of the parties, it will be deleted,
but the validity, legality and enforceability of the remaining provisions of
this Agreement shall not be impaired or affected in any way.

13.7.                             Further Assurance.  Each party shall do and
execute, or arrange for the doing and executing of, each necessary act, document
and thing reasonably within its power to implement this Agreement.

13.8.                             Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which when taken together shall constitute this
Agreement.

13.9.                             Waivers.  A failure to exercise or delay in
exercising a right or remedy provided by this Agreement or by law does not
constitute a waiver of the right or remedy or a waiver of other rights or
remedies.  No single or partial exercise of a right or remedy provided by this
Agreement or by law prevents further exercise of the right or remedy or the
exercise of another right or remedy.

 

31


--------------------------------------------------------------------------------


13.10.                     Variations.  No variation of this Agreement shall be
effective unless it is made in writing and signed by each of the parties.

13.11.                     Notices.

13.11.1                A notice under or in connection with this Agreement (a
“Notice”)

(a) shall be in writing; and

(b) may be delivered personally or sent by first class post (and air mail if
overseas) by any internationally recognized overnight courier or by fax to the
party due to receive the Notice at its address set out below.

13.11.2                The address referred to in Clause 13.12.1 is:

(a)           in the case of Elan:

Address:

Elan Pharma International Limited

 

Monksland Industrial Estate

 

Athlone

 

Co. Westmeath

 

Ireland

 

 

Fax:

+353 9064 95402

 

Marked for the attention of:  Vice President & Legal Counsel

(b)           in the case of NitroMed:

Address:

125 Spring Street

 

Lexington

 

MA 02421-7801

 

United States of America

 

 

Fax:

+1 781-274 8080

 

Marked for the attention of:  Vice President Finance

13.12.                     Set-off.  Each of the parties will be entitled but
not obliged to set-off against any amount of money payable to it by the other
party under this Agreement, any amount of money payable by it to the other party
under this Agreement.

13.13.                     Governing Law and Jurisdiction:  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to its conflict of laws rules, and shall be subject to the
exclusive jurisdiction of the State and Federal Courts located in New York, New
York.

***

32


--------------------------------------------------------------------------------


 

SCHEDULE 1

TECHNOLOGICAL COMPETITORS OF ELAN

 

[**]

33


--------------------------------------------------------------------------------


SCHEDULE 2

KEY TERMS FOR SUPPLY AGREEMENT

Capitalized terms used and not otherwise defined in this Schedule shall have the
meaning ascribed to such term in the License Agreement.

1.               EHI shall supply Product to NitroMed in the Territory for
commercial supplies, subject to Clause 8 below.  EHI to use commercially
reasonable efforts to meet NitroMed supply requirements.

2.               EHI to own and be responsible for (i) filing regulatory
approvals in regard to Elan Technology, (ii) DMFs that EHI or its Affiliates may
file in respect of Elan Technology and the application of Elan Technology as
regards the Product and/or the manufacture of Product, and (iii) all necessary
manufacturing approvals for the commercial manufacture of the Product.  NitroMed
to be responsible for filing for and maintaining all other necessary Regulatory
Approvals.

3.               EHI to supply Product that conforms to agreed specifications
and to all applicable laws and regulations for supply and manufacturing,
including cGMP, within the Territory.  Product to be provided EXW in defined
packaging configuration (bulk or finished).  Product packaging to conform to
specifications agreed with and  approved by the FDA or other relevant regulatory
body in the Territory.

4.               Detailed forecasting, ordering and delivery provisions to be
negotiated in good faith between the parties and to be fully set out in the
Supply Agreement, the foregoing to include (i) a provision that delivery periods
for binding purchase orders of Product shall be commensurate with the Product
manufacturing lead time and (ii) NitroMed shall be entitled to cancel any
Purchase Order for Product provided Elan is compensated by NitroMed for the
non-recoverable cost incurred in manufacturing the Product up to the date of
notification of any such cancellation plus the full margin that would otherwise
have been earned by Elan if the Product Purchase Order had not been cancelled.
The parties agree that during the agreed “launch period” the forecasting and
ordering provisions may differ to reflect the respective challenges for both
parties during this period.

5.               NitroMed shall in a timely fashion review and approve proposed
changes in advance of their implementation specific to the Product
manufacturing, testing, or controls documentation which require prior Regulatory
Authority approval.

6.               NitroMed to have right to audit EHI and subcontractors relevant
to the Product manufacturing and testing in conformance with cGMPs no more than
once per calendar year, or for just cause provided in each case that reasonable
advance notice is provided to EHI.

7.               NitroMed to order safety stock through agreed order and
forecast procedures.  EHI shall not hold safety stock.

8.               NitroMed shall have a Manufacturing License and the right to
obtain Product from the Alternate Source in the event of an EHI “serious failure
to supply”, the meaning of such term to be negotiated in good faith and defined
in the Supply Agreement.  The cost of such technology transfer shall be borne by
NitroMed.   Otherwise NitroMed may only source such quantities of Product from
the Alternate Source as are necessary to maintain its qualification.

34


--------------------------------------------------------------------------------


9.               Release and rejection provisions reasonably acceptable to the
parties, with EHI to have a specified time to rectify the issue. NitroMed to be
refunded where problem cannot be rectified within specified time save where it
is established that the non-conformity is due to the negligent acts or omissions
of NitroMed.

10.         NitroMed to be responsible for coordinating any Product recall and
ensuring that recalls are conducted in a commercially reasonable manner.  Costs
of recall shall be borne by NitroMed unless the recall arises from EHI’s failure
to supply Product in accordance with agreed specifications or cGMP or from the
negligent acts or omissions of EHI in manufacturing the Product.

11.         EHI responsible for compliance to cGMP, applicable laws for supply
and manufacture, and adherence to specifications. NitroMed responsible for
marketing and promotion and for recalls and indemnification arising otherwise.
Indemnification provisions will correspond to such responsibilities.

12. NitroMed shall pay to EHI a fixed sum per dosage unit for the Product, which
such sum will be specified in the Supply Agreement and shall be [**]%.  For
purposes of this calculation, the cost of manufacturing shall be as described in
Schedule 3 and in accordance with US GAAP. For the avoidance of doubt, EHI shall
not include costs associated with [**]. On the second anniversary of the first
Product launch date (or such other date as may be agreed between the parties)
the parties shall enter into good faith negotiations to settle [**] for
commercial supplies of Product. From the time the price for commercial supplies
is agreed as aforesaid, thereafter the price for such commercial supplies of
Product shall be as EHI notifies to NitroMed from time to time provided that
during the term of the Supply Agreement price increases for commercial supplies
of Product shall be limited to the [**], as compared to the most recent price
adjustment for Product.  In addition, if (i) the price EHI must pay for the
active ingredients (or other raw materials) used to manufacture the Product
increases by a percentage in excess of [**], (ii) additional regulatory
obligations are imposed on EHI by law or a Governmental Authority; or (iii) any
other price increase is required or agreed resulting from changes to Product
specifications, EHI may increase the price of the Product by [**].  The parties
agree that NitroMed will be [**] on the date of the License Agreement.  For the
avoidance of doubt, NitroMed [**] with the manufacture of the Product.

13.  NitroMed shall have audit rights in order to verify EHI manufacturing
costs, such audit to occur (i) in the first two years, no more than twice per
annum; and (ii) thereafter, no more than once per annum, and upon reasonable
advance notice to EHI.

14.       The parties shall agree minimum volumes of product to be ordered by
NitroMed under the Supply Agreement, such minimum volumes to take effect [**]
months after the first launch of the Product. EHI shall ensure that sufficient
capacity is available during the term of the Supply Agreement to manufacture
such minimum volumes.  In the event that the actual quantities of Product
ordered by NitroMed fall below such minimum volumes, NitroMed shall pay to EHI
an annual capacity fee equal to [**]% of the applicable price of shortfall of
Product ordered for delivery in that year.   Shortfall shall mean the amount, if
any, by

35


--------------------------------------------------------------------------------


which in the calendar year in question the quantities of Product properly
ordered is less than the minimum volumes.   The parties further agree that the
Supply Agreement shall include a mechanism whereby EHI shall be entitled to
terminate the Supply Agreement  where there is a failure to meet minimum volume
requirements and subject to conditions (to include tech transfer to a third
party).  The parties further agree that as part of the negotiations of the
Supply Agreement there will be good faith discussions on additional EHI
termination rights in circumstances other than failure to meet minimum volume
requirements.

15.  Term of the Supply Agreement will be the term of the License Agreement.

 

36


--------------------------------------------------------------------------------


SCHEDULE 3

Product Manufacturing Costs

The following costs are Product Manufacturing Costs which are prepared by EHI.

1.                                      Direct Materials

                                               Materials used in the
manufacturing process that are traced directly to the completed product and
include:

-                                            Inert raw materials or excipients.

-                                            Active substances/ingredients.

-                                            Packaging components such as
bottles, caps, labels, etc.

2.                                      Direct Labor

                                               The cost of employees engaged in
production activities which are directly identifiable with product costs. 
Excludes supervision, which is included in indirect labor, and production
support activities such as inspection, plant and equipment maintenance labor,
and material handling personnel.  Direct Labor cost includes:

-                                            Base pay, overtime, vacation and
holidays, illness, personal with pay and shift differential.

-                                            Cost of employee fringe benefits
such as health and life insurance, payroll taxes, welfare, pension and profit
sharing.

3.                                      Indirect Manufacturing Costs

                                               Costs which are ultimately
allocated to product based on standard labor hours of the operating
departments.  These costs include:

-                                            Indirect Production Labor: Salaries
of employees engaged in production labor which are not classified as direct
labor, including supervision, clerical, etc.

-                                            Costs of Direct Labor:  Employees
not utilized for the manufacturing of product such as training, downtime and
general duties.

-                                            Indirect Materials:  Supplies and
chemicals which are used in the manufacturing process and are not assigned to
specific products but are included in manufacturing overhead costs.  Includes
supplies which are either common to several products or for which direct
assignment to products is not practical.

-                                            Utilities:  Expenses incurred for
fuel, electricity and water in providing power for production and other plant
equipment.

37


--------------------------------------------------------------------------------


-                                            Maintenance and Repairs:  Amount of
expense incurred in-house or purchased to provide services for plant maintenance
and repairs of facilities and equipment.

-                                            Other Services:  Purchased outside
services and rentals such as the cost of security, ground maintenance, etc.

-                                            Depreciation: Of plant (being
manufacturing and laboratory premises and buildings and the service, maintenance
and renovation thereof) on the basis of a 40 year life and equipment (being
handling, storage, manufacturing, processing and testing machinery and
equipment) on the basis of a 10 year life utilizing the straight-line method of
calculation.

-                                            Insurance:  Cost of comprehensive
and other insurance necessary for the safeguard of manufacturing plant and
equipment, and business interruption.

-                                            Taxes:  Expense incurred for taxes
on real and personal property (manufacturing site, buildings, and the fixed
assets of equipment, furniture and fixtures, etc.).  If manufacturing site
includes other operations (marketing, research, etc.), taxes are allocated on
the basis of total real and personal property.

-                                            Cost of Manufacturing Service
Department such as:

•                                                 Packaging Engineering.

•                                                 Manufacturing Maintenance.

•                                                 Industrial Engineering.

•                                                 Receiving and Warehousing.

•                                                 Purchasing and Accounting.

•                                                 Inventory Management.

•                                                 Plant Materials Management.

•                                                 Central Weigh.

•                                                 Manufacturing Administration.

-                                            Allocation Costs of Services
Provided to Manufacturing including (where applicable):

•                                                 Cafeteria

•                                                 Personal Operations

•                                                 Health and Safety Services

•                                                 Division Engineering and
Operations Services

•                                                 Plant Services (housekeeping)

•                                                 Manufacturing Information
Systems

•                                                 Plant Power

•                                                 Office of VP Manufacturing

38


--------------------------------------------------------------------------------


                                               Various bases are used for
allocating these costs to manufacturing operating departments including
headcount, square feet, metered utilities use, estimated services rendered, EDP
computer hours etc.

4.                                      Quality Assurance Costs

                                               Direct labor and indirect costs
for Quality Assurance departments testing and approving materials used in
manufacturing and completed manufacturing batches and finished products.  This
includes all manufacturing in-process testing and testing of finished
materials.  Excluded from product costs are QA costs related to research and
development testing and testing which is allocated back to appropriate
manufacturing sites.

5.                                      Inventory Carrying Costs

                                               Inventory carrying costs which
relate to personnel and warehousing, but excluding any application of interest
costs suffered as a result of carrying inventory.

 

39


--------------------------------------------------------------------------------


SIGNED

 

/s/ Paul Breen

 

 

Duly authorised for and on behalf of:

 

ELAN PHARMA INTERNATIONAL LIMITED

 

 

 

SIGNED

 

/s/ Kenneth M. Bate

 

 

Duly authorised for and on behalf of:

 

NITROMED, INC.

 

 

 

 

 

40


--------------------------------------------------------------------------------